 

Lucas Energy, Inc. 8-K [lei-8k_082516.htm] 

Exhibit 10.2

 

  

PROMISSORY NOTE

 

US $1,500,000 August 25, 2016

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Lucas Energy, Inc., a Nevada
corporation (“Lucas”), hereby promises to pay to the order of RAD2 Minerals,
Ltd. (the “Lender”), the principal sum of One Million Five Hundred Thousand
Dollars ($1,500,000), in lawful money of the United States of America, which
shall be legal tender, bearing interest (as described below) and payable as
provided herein. This Promissory Note (this “Note” or “Promissory Note”)
evidences $1,500,000 loaned by the Lender to Lucas on August 25, 2016.

1.

This Note shall (a) not accrue interest until September 25, 2016; and (b) shall
accrue interest beginning on September 25, 2016, at the rate of five percent
(5%) per annum, compounded monthly in arrears, on the 25th day of each month
following September 25, 2016, in each case unless an Event of Default shall
occur hereunder at which time interest shall accrue at the rate of fifteen
percent (15%) per annum until paid in full.

2.

This Note is payable on the earlier of (a) October 31, 2016, the “Maturity
Date”; and (b) three business days following the date that Lucas receives at
least $1.5 million in proceeds from the transactions contemplated by that
certain Stock Purchase Agreement dated April 6, 2016, entered into by and
between Lucas and Discover Growth Fund.

3.

This Note may be prepaid in whole or in part, at any time and from time to time,
without premium or penalty.

4.

If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

5.

This Note shall be binding upon Lucas and inure to the benefit of the Lender
named herein and Lender’s respective successors and assigns.

6.

Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate (as defined below).

7.

If an Event of Default (as defined below) occurs (unless all Events of Default
have been cured or waived by Lender), Lender may, by written notice to Lucas,
declare the principal amount then outstanding of, and the accrued interest (if
any) and all other amounts payable on, this Note to be immediately due and
payable. The following are “Events of Default” under this Note:

(a)

Lucas shall fail to pay, when and as due, the principal or interest payable
hereunder (if any) within fifteen (15) days from the due date of such payment;
or

(b)

Lucas shall: (i) make an assignment for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver or a trustee for it or a substantial portion of its
assets; (ii) commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation or statute of any
jurisdiction, whether now or hereafter in effect; (iii) have filed against it
any such petition or application in which an order for relief is entered or
which remains undismissed for a period of ninety (90) days or more; (iv)
indicate its consent to, approval of or acquiescence in any such petition,
application, proceeding or order for relief or the appointment of a custodian,
receiver or trustee for it or a substantial portion of its assets; or (v) suffer
any such custodianship, receivership or trusteeship to continue undischarged for
a period of ninety (90) days or more; or

Page 1 of 3Promissory Note

 

 

(c)

Lucas shall take any action authorizing, or in furtherance of, any of the
foregoing.

8.

If from any circumstance any holder of this Note shall ever receive interest or
any other charges constituting interest, or adjudicated as constituting
interest, the amount, if any, which would exceed the Maximum Rate shall be
applied to the reduction of the principal amount owing on this Note, and not to
the payment of interest; or if such excessive interest exceeds the unpaid
balance of principal hereof, the amount of such excessive interest that exceeds
the unpaid balance of principal hereof shall be refunded to Lucas. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-principal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.

9.

This Note may be executed in several counterparts, each of which is an original.
It shall not be necessary in making proof of this Note or any counterpart hereof
to produce or account for any of the other counterparts. A copy of this Note
signed by one party and faxed or scanned and emailed to another party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing party as though an original. A photocopy or PDF of this Note shall
be effective as an original for all purposes.

10.

It is the intention of the parties hereto that the terms and provisions of this
Note are to be construed in accordance with and governed by the laws of the
State of Texas, except as such laws may be preempted by any federal law
controlling the rate of interest which may be charged on account of this Note.
The parties hereby consent and agree that, in any actions predicated upon this
Note, venue is properly laid in Texas and that the Circuit Court in and for
Bexar Country, Texas, shall have full subject matter and personal jurisdiction
over the parties to determine all issues arising out of or in connection with
the execution and enforcement of this Note.

11.

Every provision of this Note is intended to be severable. If, in any
jurisdiction, any term or provision hereof is determined to be invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, (b) any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such term or provision in any other
jurisdiction, and (c) the invalid or unenforceable term or provision shall, for
purposes of such jurisdiction, be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. In the event a court of competent
jurisdiction determines that any provision of this Note is invalid or against
public policy and cannot be so reduced or modified so as to be made enforceable,
the remaining provisions of this Note shall not be affected thereby, and shall
remain in full force and effect.

12.

No modification, amendment, addition to, or termination of this Note, nor waiver
of any of its provisions, shall be valid or enforceable unless in writing and
signed by all the parties hereto.

13.

The Note constitutes the entire agreement of the parties regarding the matters
contemplated herein, or related thereto, and supersedes all prior and
contemporaneous agreements, and understandings of the parties in connection
therewith. In this Note, words in the singular include the plural and words in
the plural include the singular, and words importing the masculine gender
include the feminine and neuter genders.

14.

This Note and the repayment of this Note shall be unsecured by Lucas and Lender
shall have no rights to any collateral or security interests in connection
herewith or the payment of this Note.

 

 

 

[Remainder of page left intentionally blank. Signature pages follow.]

 

 

 

Page 2 of 3Promissory Note

 

 

IN WITNESS WHEREOF, Lucas has duly executed this Promissory Note as of the day
and year first above written.

 

  “Lucas”       Lucas Energy, Inc.   (A Nevada Corporation)

 

 

  /s/ Anthony C. Schnur     Anthony C. Schnur   President

 



Page 3 of 3Promissory Note

